DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
In response to the amendment filed on 02/10/2022, Claim 4 has been cancelled, and Claims 1-3, 5-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 02/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PATENT 10,667,838 and US PATENT 10,786,277 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
In light of a further search and consideration, the previous rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Secrest (US PGPub 2005/0267489).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the loop" in Line 7.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, the claim limitation “the length of the loop” renders the claim indefinite because it is unclear whether Applicant is intending to recite the diameter of the loop from the proximal to distal end or whether Applicant is intending to recite circumference of the loop in which the length begins and ends in the proximal end of the loop. The Examiner is now interpreting “the length” to recite “circumference of the loop in which the length begins and ends in the proximal end of the loop”.
Claims 2-3 and 5-14 are rejected for incorporating errors from the parent claim by dependency.
Claim 15 recites the limitation "the loop" in Line 11.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, the claim limitation “the length of the loop” renders the claim indefinite because it is unclear whether Applicant is intending to recite the diameter of the loop from the proximal to distal end or whether Applicant is intending to recite circumference of the loop in which the length begins and ends in the proximal end of the loop. The Examiner is now interpreting “the length” to recite “circumference of the loop in which the length begins and ends in the proximal end of the loop”.
Claims 16-18 are rejected for incorporating errors from the parent claim by dependency.
Claim 19 recites the limitation "the loop" in Line 11.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, the claim limitation “the length of the loop” renders the claim indefinite because it is unclear whether Applicant is intending to recite the diameter of the loop from the proximal to distal end or whether Applicant is intending to recite circumference of the loop in which the length begins and ends in the proximal end of the loop. The Examiner is now interpreting “the length” to recite “circumference of the loop in which the length begins and ends in the proximal end of the loop”.
Claims 20 are rejected for incorporating errors from the parent claim by dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Secrest (US PGPub 2005/0267489).
Regarding Claim 1, Secrest teaches tissue removal tool for use with an endoscope (abstract; Figure 1), the tool comprising: 
a loop (52) formed by a piece of wire and movable between an open position and a closed position (Figure 2; Paragraph 0026); 
wherein the shape of the loop is defined in the open position by a proximal portion and a distal portion (see annotated Figure 3 below), wherein the widest portion of the loop is more proximal to a proximal end of the loop than the mid-point of the length of the loop is (see annotated Figure 3 below), 

    PNG
    media_image1.png
    438
    592
    media_image1.png
    Greyscale

wherein the distal portion has a cross-sectional height substantially defined by a substantially planar surface (see Figure 4), and the proximal portion has a cross-sectional width at least partially defined by the substantially planar surface (See Paragraph 0027 which states that the loop if formed of a flat wire).
Regarding Claim 2, Secrest teaches the tissue removal tool of claim 1, wherein the proximal portion comprises at least two collapse-resistant bends (60) on at least one side of the loop (Paragraph 0028).
Regarding Claim 3, Secrest teaches the tissue removal tool of claim 1, wherein the proximal portion pushes against a piece of tissue being removed to raise the piece of tissue and pinch the piece of tissue, and the distal portion transects the piece of tissue after the proximal portion pinches the piece of tissue [Given the diamond configuration shown in Figure 7 of Secrest, it is the Examiner’s position that the device of Dana is capable of meeting the claim language recited in Claim 3 since this language is functional and does not impart any additional structure in the claims]
Regarding Claim 5, Secrest teaches the tissue removal tool of claim 1. wherein the loop comprises a torsion spring tip (54) at a distal end thereof (Figure 4).
Regarding Claim 6, Secrest teaches the tissue removal tool of claim 1, wherein the loop is essentially arrowhead-shaped in the open position (Figure 3; Paragraph 0028).
Regarding Claim 7, Secrest teaches the tissue removal tool of claim 1, wherein the loop is essentially polygon-shaped in the open position (Figure 3; Paragraph 0028).
Regarding Claim 8, Secrest teaches the tissue removal tool of claim 1, wherein the loop is essentially kite-shaped in the open position (Figure 3; Paragraph 0028).
Regarding Claim 9, Secrest teaches the tissue removal tool of claim 1, wherein a length of the proximal portion is longer than a length of the distal portion (see Figure 3; the Examiner notes that the term “a length” is a broad limitation which can be interpreted as any arbitrary length until further defined)
Regarding Claim 10, Secrest teaches the tissue removal tool of claim 1, wherein a length of the proximal portion is shorter than a length of the distal portion (see Figure 3; the Examiner notes that the term “a length” is a broad limitation which can be interpreted as any arbitrary length until further defined).
Regarding Claim 11, Secrest teaches the tissue removal tool of claim 1 wherein the piece of wire is rectangle-shaped in cross-section (Figure 4; Paragraph 0027).
Regarding Claim 15, Secrest teaches a snare for use with an endoscope, the snare comprising (Figure 1): 
a support assembly having a base (14) and an elongated hollow tube (24; Figure 1; Paragraph 0020-0021); 
a transmitting assembly having a handle (18) movable relative to the base (14) and a link (34) having a first end fixed to the handle (18) and a second end remote from the base (Paragraph 0021-0022; Figure 1), the link (34) extending substantially through a length of the tube (24; Figure 1); and 
a loop (52) formed by a piece of wire (Paragraph 0027-0028) and attached to the link (34; Figure 1), and the loop (52) being movable between an expanded position and a collapsed position by action of the handle (18) relative to the base (14) (Paragraph 000022-0024); and wherein the loop is formed by a proximal portion, a distal portion, and a transitional portion separating the proximal portion and the distal portion, wherein the widest portion of the loop is more proximal to a proximal end of the loop than the mid-point of the length of the loop is (see annotated Figure 3 below).

    PNG
    media_image2.png
    438
    594
    media_image2.png
    Greyscale

Regarding Claim 16, Secrest teaches the snare of claim 15, wherein the proximal portion comprises at least two collapse-resistant bends (60) on at least one side of the loop (Paragraph 0028).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Secrest (US PGPub 2005/0267489), as applied to Claim 1 above, and in further view of Keene (US PGPub 2013/0018385).
Regarding Claims 12-14, Secrest teaches the tissue removal tool of claim 1, but fails to disclose wherein the piece of wire is oval, diamond, or square shaped in cross section.
Keene teaches a polypectomy snare device wherein the snare wire (40) may have any suitable cross section including round, sharpened, serrated, triangular, multi-angular, square and so forth (Paragraph 0026).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the rectangle, oval, diamond, or square shape of the snare wire as taught by Keene in combination with the snare wire of the combination of Shinozuka and Secrest, since it has been held that the variations in shape were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966). (see MPEP 2144.04).



Allowable Subject Matter
Claims 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED G GABR/Primary Examiner, Art Unit 3771